DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NURSE ON CALL, INC.,
                             Appellant,

                                    v.

  MARCELLA LYNCH, JACQUELINE OLSON, ALTERCARE, LLC and
   ALTERCARE OF PALM BEACH COUNTY, LLC d/b/a TRILOGY
  HOMECARE, VITALITY HOME CARE, INC. d/b/a TRILOGY HOME
 HEALTHCARE, KEITH CARREGAL and KINDERHOOK INDUSTRIES,
                          LLC,
                        Appellees.

                              No. 4D17-1853

                           [February 1, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 2016CA006475 AG.

  Julissa Rodriguez and Stephanie L. Varela of Greenberg Traurig, P.A.,
Miami, and Richard C. McCrea, Jr., Catherine H. Molloy and Nicholas S.
Andrews of Greenberg Traurig, P.A., Tampa, for appellant.

  Kristen M. Fiore of Akerman LLP, Tallahassee, and Arlene K. Kline of
Akerman LLP, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.